 

Exhibit 10.3

 

execution version

 

PROMISSORY NOTE

(Term Note)

 



 

 

$1,000,000.00 Fairport Harbor, Ohio November 30, 2017

 



 

 

FOR VALUE RECEIVED, the receipt of which is hereby acknowledged, the undersigned
OurPet’s Company, a Colorado corporation, Virtu Company, an Ohio corporation,
SMP Company, Incorporated, an Ohio corporation, and OurPet’s DISC, Inc., an Ohio
corporation (collectively herein called “Borrower”), each having an office at
1300 East Street, Fairport Harbor, Ohio 44077, jointly and severally promise to
pay to the order of THE HUNTINGTON NATIONAL BANK (herein called “Lender”, which
term shall include any holder hereof) at 200 Public Square, Suite 600,
Cleveland, Ohio 44114 or such place as Lender may designate (or, in the absence
of such designation, at any of Lender’s offices), the principal sum of One
Million and 00/100 Dollars ($1,000,000.00) (hereinafter called the “Principal
Sum”), plus interest thereon at the time and in the manner hereinafter provided
in this note (as it may be amended, restated or otherwise modified from time to
time, being herein called this “Note”).

 

This Note is issued pursuant to and in connection with a certain Loan and
Security Agreement executed on even date herewith by and among Borrower and
Lender (as it may be amended, restated or otherwise modified from time to time,
the “Loan Agreement”), to which reference is hereby made for a statement of the
rights of Lender and the duties and obligations of Borrower in relation thereto,
but neither this reference to the Loan Agreement nor any provision thereof shall
affect or impair the absolute and unconditional obligation of Borrower to pay
the principal of and interest on this Note when due. In the Loan Agreement, this
Note is referred to as Term Note Two. Capitalized terms used herein and not
defined shall have the meaning given to them in the Loan Agreement. The headings
of paragraphs of the Loan Agreement and the titles of any and all documents
executed in conjunction therewith, including this Note, are for the convenience
of reference only, and are not to be considered as limiting or otherwise
affecting any of the terms hereof or thereof.

 

INTEREST

 

Absent the occurrence of an Event of Default (and any accompanying
implementation of the Default Rate Margin), interest will accrue on the unpaid
balance of the Principal Sum until paid at a per annum rate, adjusted quarterly,
equal to the LIBO Rate plus the Applicable LIBO Rate Margin. The “Applicable
LIBO Rate Margin” means the applicable rate per annum set forth below under the
caption “LIBO Rate Margin” based upon the Senior Funded Debt to EBITDA Ratio for
Borrower’s most recent calendar quarter:

 

Senior Funded  Debt to EBITDA Ratio   LIBO Rate Margin       Greater than or
equal  to 2.00 to 1:00, but less than or equal to 2.50 to 1.00   250 basis
points (2.500%)       Greater than or equal to 1.00 to 1:00, but less than  2.00
 to 1.00   225 basis points (2.250%)       Less  than  1.00 to 1.00   200 basis
points (2.000%)

 

 1 

execution version

 

The above pricing grid will become effective on and after the first day of the
first calendar month following delivery to Lender of Borrower’s June 30, 2018
financial statements. From the closing date until the first Determination Date
(as defined hereinafter), the Applicable LIBO Rate Margin shall be set at 250
basis points (2.500%). Changes in the Applicable LIBO Rate Margin resulting from
changes in the Senior Funded Debt to EBITDA Ratio shall be determined as of the
end of each fiscal quarter occurring during the term of the Loan Agreement (the
end of each fiscal quarter being a “Determination Date”), the first change
occurring with the fiscal quarter ending June 30, 2018, and based upon the
Senior Funded Debt to EBITDA Ratio for the immediately preceding four fiscal
quarters. Upon Lender’s receipt of Borrower’s quarterly financial statements
required to be delivered to Lender pursuant to Section 4.2(b)(i) of the Loan
Agreement, the Applicable LIBO Rate Margin will be subject to adjustment in
accordance with the table set forth above based on the then applicable Senior
Funded Debt to EBITDA Ratio, so long as no Default or Event of Default is
existing as of applicable Determination Date or as of the effective date of
adjustment. The foregoing adjustment, if applicable, will become effective on
and after the first day of the first calendar month following delivery to Lender
of Borrower’s financial statements until the next succeeding effective date of
adjustment pursuant to this paragraph. Each of the quarterly financial
statements required to be delivered to Lender must be delivered to Lender in
compliance with Section 4.2(b)(i) of the Loan Agreement. If Borrower has not
timely delivered its quarterly financial statements in accordance with Section
4.2(b)(i), then, without limiting any of the rights and remedies available to
Lender by reason of such noncompliance (including but not limited to Lender’s
right to declare an Event of Default and institute the Default Rate Margin), at
Lender’s option, commencing on the date upon which such financial statements
should have been delivered in accordance with Section 4.2(b)(i) and continuing
until such financial statements are actually delivered in accordance with
Section 4.2(b)(i), the Applicable LIBO Rate Margin shall be set at 250 basis
points (2.500%).

 

Upon and after the occurrence of a Default or Event of Default, at the election
of Lender, the interest rate on this Note shall be increased by adding an
additional three (3.000) percentage point margin (the “Default Rate Margin”) to
the then Applicable LIBO Rate Margin. The Default Rate Margin shall also apply
to each succeeding interest rate change that would have applied had there been
no Default or Event of Default. However, in no event will the interest rate
exceed the maximum interest rate limitations under applicable law.

 

 2 

execution version

 

As used herein, “LIBO Rate” shall mean the rate obtained by dividing: (1) the
actual or estimated per annum rate, or the arithmetic mean of the per annum
rates, of interest for deposits in U.S. dollars for the related LIBO Rate
Interest Period, as determined by Lender in its discretion based upon reference
to information which appears on page LIBOR01, captioned ICE Benchmark
Administration Interest Settlement Rates, of the Reuters America Network, a
service of Reuters America Inc. (or such other page that may replace that page
on that service for the purpose of displaying London interbank offered rates;
or, if such service ceases to be available or ceases to be used by Lender, such
other reasonably comparable money rate service as Lender may select) or upon
information obtained from any other reasonable procedure, as of two Business
Days prior to the first day of a LIBO Rate Interest Period; by (2) an amount
equal to one minus the stated maximum rate (expressed as a decimal), if any, of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves) that is specified on the
first day of each LIBO Rate Interest Period by the Board of Governors of the
Federal Reserve System (or any successor agency thereto) for determining the
maximum reserve requirement with respect to eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of such Board)
maintained by a member bank of such System, or any other regulations of any
governmental authority having jurisdiction with respect thereto as conclusively
determined by Lender. Subject to any maximum or minimum interest rate limitation
specified herein or by applicable law, any variable rate of interest on the
obligation evidenced hereby shall change automatically, without notice to
Borrower, on the first day of each LIBO Rate Interest Period. The interest rate
change will not occur more often than each month. If the LIBO Rate becomes
unavailable, Lender may designate a substitute index after notifying Borrower.

 

As used herein, the “LIBO Rate Interest Period” shall mean one (1) month,
provided that: (1) if any LIBO Rate Interest Period would otherwise expire on a
day which is not a Business Day, the LIBO Rate Interest Period shall be extended
to the next succeeding Business Day (provided, however, that if such next
succeeding Business Day occurs in the following calendar month, then the LIBO
Rate Interest Period shall expire on the immediately preceding Business Day).

 

In the event that Lender reasonably determines that by reason of (a) any change
arising after the date of this Note affecting the interbank eurocurrency market
or affecting the position of Lender with respect to such market, adequate and
fair means do not exist for ascertaining the applicable interest rates by
reference to which the LIBO Rate then being determined is to be fixed, (b) any
change arising after the date of this Note in any applicable law or governmental
rule, regulation or order (or any interpretation thereof, including the
introduction of any new law or governmental rule, regulation or order), or (c)
any other circumstance affecting Lender or the interbank eurocurrency market
(such as, but not limited to, official reserve requirements required by
Regulation D of the Board of Governors of the Federal Reserve System), the LIBO
Rate plus the applicable spread, shall not represent the effective pricing to
Lender of accruing interest based upon the LIBO Rate, then, and in any such
event, the accrual of interest based upon the LIBO Rate shall be suspended until
Lender shall notify Borrower that the circumstances causing such suspension no
longer exist, and beginning on the date of such suspension, interest shall
accrue at a variable rate of interest per annum, which shall change in the
manner set forth below, equal to the Prime Commercial Rate.

 

In the event that on any date Lender shall have reasonably determined that
accruing interest hereunder based upon the LIBO Rate has become unlawful by
compliance by Lender in good faith with any law, governmental rule, regulation
or order, then in any such event, Lender shall promptly give notice thereof to
Borrower. In such case, interest shall accrue hereunder at a variable rate of
interest per annum, which shall change in the manner set forth below, equal to
the Prime Commercial Rate. Notwithstanding the preceding sentence, if the
circumstances of the first sentence of this paragraph occur and Borrower has the
ability to request advances hereunder based on interest rates other than the
LIBO Rate, then Borrower shall repay any advances based on the LIBO Rate with
advances under one of the other rates available to Borrower hereunder.

 

 3 

execution version

 

As used herein, the “Prime Commercial Rate” means the rate established by Lender
from time to time based on its consideration of economic, money market, business
and competitive factors, and it is not necessarily Lender’s most favored rate.
Subject to any maximum or minimum interest rate limitation specified herein or
by applicable law, any variable rate of interest on the loan evidenced by this
Note based upon the Prime Commercial Rate shall change automatically without
notice to Borrower immediately with each change in the Prime Commercial Rate.

 

If, due to (a) the introduction of or any change in or in the interpretation of
any law or regulation, (b) the compliance with any guideline or request from any
central bank or other public authority (whether or not having the force of law),
or (c) the failure of Borrower to pay any amount when required by the terms of
this Note or the Loan Agreement, there shall be any loss or increase in the cost
to Lender of accruing interest on the loan evidenced by this Note based upon the
LIBO Rate, then Borrower agrees that Borrower shall, from time to time, upon
demand by Lender, pay to Lender additional amounts sufficient to compensate
Lender for such loss or increased cost. A certificate as to the amount of such
loss or increase cost, submitted to Borrower by Lender, shall be conclusive
evidence, absent manifest error, of the correctness of such amount.

 

This Note expresses an initial interest rate and an initial index value to three
(3) places to the right of the decimal point. This expression is done solely for
convenience. The reference sources for the index used by Lender, as stated in
this Note, may actually quote the index on any given day to as many as five (5)
places to the right of the decimal point. Therefore, the actual index value used
to calculate the interest rate on and the amount of interest due under this Note
will be to 5 places to the right of the decimal point.

 

Interest on the unpaid principal balance of the indebtedness evidenced by this
Note is computed on a 365/360 basis; that is, by applying the ratio of the
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Any reference in this Note to a “per annum” rate shall be based on
a year of 360 days.

 

MANNER OF PAYMENT





 

Unless due earlier by demand, acceleration or otherwise, the Principal Sum shall
be due and payable in thirty-six (36) consecutive monthly installments. The
first 35 monthly installments shall be comprised of (i) principal in the amount
of Twenty-Seven Thousand Seven Hundred Seventy-Seven and 78/100 Dollars
($27,777.78), plus (ii) all accrued unpaid interest. The monthly installments of
principal plus interest shall be payable on the first (1st) day of each calendar
month, commencing on January 1, 2018 (provided that if such date is not a
Business Day, payment will be due on the next Business Day). If not sooner paid
(or due earlier by acceleration or otherwise), the 36th and final payment shall
be due and payable in full on December 1, 2020 (the “Maturity Date”) and will be
comprised of the remaining outstanding principal balance of the loan evidenced
by this Note, together with any and all accrued unpaid interest and other fees
and charges.

 

Payments or prepayments of the Term Loan may not be reborrowed.

 

 4 

execution version

 

POSTING AND APPLICATION OF PAYMENTS

 

(a)       All payments of principal, interest and other amounts payable
hereunder, or under any of the other Loan Documents must be made to Lender not
later than 11:00 a.m. on the due date to ensure credit on the due date. Lender
shall not be required to credit the Loan Account for the amount of any item of
payment or other payment that is unsatisfactory to Lender. All credits shall be
provisional, subject to verification and final settlement. Lender may charge the
Loan Account for the amount of any item of payment or other payment that is
returned to Lender unpaid or otherwise not collected.

 

(b)       Prior to an Event of Default under either this Note or any Loan
Document, payments shall be applied first to interest, then to principal, then
to any fees or other amounts due and owing to Lender in connection with the
indebtedness evidenced by this Note. After an Event of Default under either this
Note or any Loan Document, payments may be applied, at Lender’s option, as
follows: first to any collection costs or expenses (including reasonable
attorneys’ fees), then to any late charges or other fees owing under the Loan
Documents, then to accrued interest, then to principal. To the extent that
Borrower makes a payment or Lender receives any payment or proceeds of the
Collateral for Borrower’s benefit, which are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver, custodian or any other party under any
bankruptcy law, common law or equitable cause, then, to such extent, the
indebtedness evidenced by this Note or part thereof intended to be satisfied
shall be revived and continue as if such payment or proceeds had not been
received by Lender.

 

(c)       Borrower shall pay principal, interest, and all other amounts payable
hereunder, or under any other Loan Document, without any deduction whatsoever,
including any deduction for any setoff or counterclaim.

 

(d)       In the event that any prepayment of a loan accruing interest on a
variable rate based on a LIBO Rate is made on a date other than the last
Business Day of then current LIBO Rate Interest Period with respect thereto,
Borrower shall indemnify Lender for any increase costs to Lender resulting from
such prepayment.

 

As used herein, “Loan Account” shall mean that loan account maintained by
Lender, in accordance with its customary procedures, in the name of Borrower in
which shall be recorded, among other things, the date and amount of the advance
made by Lender hereunder and the date and amount of each payment in respect
thereof.

 

LATE CHARGE

 

Any installment or other payment not made within 10 days of the date such
payment or installment is due shall be subject to a late charge equal to 5% of
the amount of the installment or payment, not to exceed Five Hundred Dollars
($500.00) as compensation for additional service resulting from the default.
Borrower’s payment of the late charge shall not obligate Lender to forbear from
exercising any rights or remedies available to it as a result of such default.

 

 5 

execution version

 

SECURITY

 

This Note is secured by the security interests, assignments, and mortgages
granted or referenced in the Loan Agreement.

 

EVENTS OF DEFAULT

 

Upon the occurrence of any of the following events:

 

(1)the undersigned fails to make any payment of interest or of the Principal Sum
on or before the date such payment is due; or

 

(2)a “Default” or an “Event of Default” under either the Loan Agreement or any
other Loan Document,

 

then Lender may, at its option, without notice or demand, accelerate the
maturity of the obligations evidenced hereby, which obligations shall become
immediately due and payable. In the event Lender shall institute any action for
the enforcement or collection of the obligations evidenced hereby, the
undersigned agrees to pay all costs and expenses of such action, including
reasonable attorneys’ fees, to the extent permitted by law.

 

GENERAL PROVISIONS

 

Borrower, and any indorser, surety, or guarantor, hereby severally waive
presentment, notice of dishonor, protest, notice of protest, and diligence in
bringing suit against any party hereto, and consent that, without discharging
any of them, the time of payment may be extended an unlimited number of times
before or after maturity without notice. Lender shall not be required to pursue
any party hereto, including any guarantor, or to exercise any rights against any
collateral herefor before exercising any other such rights.

 

The obligations evidenced hereby may from time to time be evidenced by another
note or notes given in substitution, renewal or extension hereof. Any security
interest or mortgage which secures the obligations evidenced hereby shall remain
in full force and effect notwithstanding any such substitution, renewal, or
extension.

 

The captions used herein are for reference only and shall not be deemed a part
of this Note. If any of the terms or provisions of this Note shall be deemed
unenforceable, the enforceability of the remaining terms and provisions shall
not be affected. This Note shall be governed by and construed in accordance with
the law of the State of Ohio.

 

WAIVER OF RIGHT TO TRIAL BY JURY

 

The parties hereto acknowledge and agree that there may be a constitutional
right to a jury trial in connection with any claim, dispute or lawsuit arising
between or among them, but that such right may be waived. Accordingly, the
parties agree that, notwithstanding such constitutional right, in this
commercial matter the parties believe and agree that it shall in their best
interests to waive such right, and, accordingly, hereby waive such right to a
jury trial, and further agree that the best forum for hearing any claim,
dispute, or lawsuit, if any, arising in connection with this Agreement, the Loan
Documents, or the relationship among the parties hereto, in each case whether
now existing or hereafter arising, or whether sounding in contract or tort or
otherwise, shall be a court of competent jurisdiction sitting without a jury.

 

 6 

execution version

 

WARRANT OF ATTORNEY

 

Borrower authorizes any attorney at law to appear in any court of record in the
State of Ohio or in any other state or territory of the United States of America
after the loan evidenced by this Note becomes due, whether by acceleration or
otherwise, to waive the issuing and service of process, and to confess judgment
against Borrower in favor of Lender for the amount then appearing due on this
Note, together with costs of suit, and thereupon to waive all errors and all
rights of appeal and stays of execution. Borrower waives any conflict of
interest that an attorney hired by Lender may have in acting on Borrower’s
behalf in confessing judgment against Borrower while such attorney is retained
by Lender. Borrower expressly consents to such attorney acting for Borrower in
confessing judgment and to such attorneys’ fee being paid by Lender or deducted
from the proceeds of collection of this Note or collateral security therefor.

 

THE USA PATRIOT ACT

 

IMPORTANT INFORMATION ABOUT PROCEDURES REQUIRED BY THE USA PATRIOT ACT. To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each entity or person who opens an account or
establishes a relationship with Lender.

 

What this means: When an entity or person opens an account or establishes a
relationship with Lender, Lender may ask for the name, address, date of birth,
and other information that will allow the Lender to identify the entity or
person who opens an account or establishes a relationship with Lender. Lender
may also ask to see identifying documents for the entity or person.

 

[The remainder of this page intentionally left blank.]

 

 7 

execution version

 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed by their duly
authorized officers, in manner and form sufficient to bind them, jointly and
severally, at Fairport Harbor, Ohio, as of the date first set forth above.

 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

  OurPet’s Company, a Colorado corporation         By: /s/ Steven Tsengas    
Steven Tsengas, its President

 

[Signatures continue on following page]

 

 8 

execution version

 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

  Virtu Company, an Ohio corporation       By: /s/ Steven Tsengas     Steven
Tsengas, its President

 

[Signatures continue on following page]

 

 9 

execution version



 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

  SMP Company, Incorporated, an Ohio corporation         By: /s/ Steven Tsengas
    Steven Tsengas, its President

 

[Signatures continue on following page]

 

 10 

execution version

 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

  OurPet’s DISC, Inc., an Ohio corporation       By: /s/ Steven Tsengas    
Steven Tsengas, its President

 



 11 

